DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second Office Action on the merits.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on December 9, 2021.

Status of Claims
	This Office Action is in response to amendments filed on December 9, 2021.
Claims 1 and 11 are currently amended.
Claim 2 is currently canceled.
	Claims 1 and 3-11 are pending.

Response to Remarks and Amendments

Claim Rejections – 35 USC § 112(b).
The outstanding 35 USC 112(b) rejection of claim 1 is withdrawn in view of Applicant’s amendment deleting “designed” and replacing it with “configured”.
Claim Rejections – 35 USC § 102.
Applicant is arguing all of the newly amended claim limitations.  Since the newly amended claims change the scope of the claims, the outstanding 35 USC 102 rejections are all withdrawn.  However, the Examiner updated the search and is using the same primary reference, Scholten et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al., Publication US 2018/0344114) in view of Grandl et al., Publication US 2020/0049514 (hereinafter referred to as “Scholten” and “Grandl”, respectively).
As per claim 1, Scholten discloses a system comprising:
a first floor processing device [see at least Scholten Abstract "A floor cleaning system includes multiple autonomous floor cleaners or robots…a second robot receives information from the mapping, navigation, and/or stain sensing system of the first robot."], and
a second floor processing device configured to orient and localize itself within an environment based on an area map [see at least Scholten Abstract "A floor cleaning system includes multiple 
wherein the first floor processing device is a floor processing device guided exclusively manually by a user within the environment and/or wherein the second floor processing device is an exclusively automatically operated floor processing device [Examiner Note: chose “or” instead of “and”; see at least Scholten Abstract "A floor cleaning system includes multiple autonomous floor cleaners or robots…a first robot…"],
wherein the second floor processing device is configured to transmit the area map to the first processing device [see at least Scholten para 23 "…The robots are configured to share a mapping, navigation…system. A first robot carries the mapping, navigation…, and a second robot receives information from the mapping, navigation…of the first robot."],
wherein the first floor processing device is configured to localize itself in the area map by using its own sensors and to detect a movement path of the first floor processing device during its movement … [see at least Scholten para 73 "…some of the sensors that are provided on the deep cleaning robot 200 can be part of a positioning or localization system determining the position of the deep cleaning robot 200 relative to objects."; para 77 "The deep cleaning robot 200 can further include one or more wireless radio(s) 290 operably coupled with the controller 228 and configured to communicate with the other devices…the deep cleaning robot 200 can receive data from the dry vacuuming robot 100, such as a full or partial room map..."],
wherein the second floor processing device has a control and evaluation unit that is configured to analyze the received information [see at least Scholten para 25 "…The primary robot comprises full mapping, navigation…and hardware."; para 26 "…the intelligence of a dry vacuuming robot 100 can be used to locate and identify spots and stains,..."] and,
…enter a no-go area into the area map which the second floor processing device is not allowed traverse [see at least Scholten Abstract "...a second robot receives information from the mapping, navigation, and/or stain sensing system of the first robot."; para 78 "…the corresponding pairs of IR transceivers...can be configured to guide the deep cleaning robot 200...to confine the deep cleaning robot 200 within a specified area..."; para 81 "The dry vacuuming robot 100 can include the navigation system configured for guiding movement of the deep cleaning robot 200 to the stain 26 along a path that is distinct from the first path 16...It is contemplated that the deep cleaning robot 200 can be guided along a path that is distinct from the path taken by the dry vacuuming robot 100 in both time, route, starting destination, waypoints along the course, etc."]
Scholten fails to explicitly disclose wherein the first floor processing device is configured to … transmit information about the detected movement path on the basis of the area map to the second floor processing device and based upon the movement path detected by the first floor processing device and/or a partial area of the environment not traversed by the movement path.  However, Grandl teaches these limitations:
wherein the first floor processing device is configured to … transmit information about the detected movement path on the basis of the area map to the second floor processing device [see at least Grandl Abstract "…land maps may be efficiently generated based on field data obtained by mobile machines configured to traverse the land area...The land maps may be used to accurately and efficiently guide other mobile machines as such mobile machines traverse through or operate within the land area."; para 51 "...The communications network 20 may facilitate communications between various components of the system 10, such as between the mobile machines 12, the sensors 14, the mapping device 16, and/or the guidance controller 18."]
based upon the movement path detected by the first floor processing device and/or a partial area of the environment not traversed by the movement path [Examiner note: chose “or” instead of 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Scholten to use wherein the first floor processing device is configured to … transmit information about the detected movement path on the basis of the area map to the second floor processing device and based upon the movement path detected by the first floor processing device and/or a partial area of the environment not traversed by the movement path as disclosed in Grandl because of the benefit of effective operation and coordination of multiple autonomous vehicles [see at least Grandl Abstract.]

As per claim 3, Scholten discloses the system, wherein the control and evaluation unit of the second floor processing device is configured to control a movement by the second floor processing device that avoids the no-go area [see at least Scholten para 54 “…the dry vacuuming robot 100 can communicate with the deep cleaning robot 200 via corresponding IR transceivers 192, 292 (Fig. 5)…the dry vacuuming robot 100 can emit an encoded signal to the deep cleaning root 200 to instruct the deep cleaning robot 200 to follow the dry vacuuming robot 100 to a stain.  The dry vacuuming robot 100 can then selectively emit signals for guiding the deep cleaning robot 200 to the stain such as for instructing the deep cleaning robot 200 to maneuver left, right, or straight toward the stain.”]

As per claim 4, Scholten discloses the system, wherein the control and evaluation unit of the second floor processing device is configured to control the second floor processing device deviating from the movement path of the first floor processing device [see at least Scholten para 78 “…the corresponding pairs of IR transceivers…can be configured to guide the deep cleaning robot 200…to a specific location for cleaning a stain [or] to confine the deep cleaning robot 200 within a specified area…”; para 51 “The dry vacuuming robot 100 can further include one or more wireless radio(s) operably coupled with the controller 128 and configured to communicate with the other devices over a global, local, and/or person area network…the dry vacuuming robot 100 can share data, such as a room map or a stain waypoint with the deep cleaning robot  200 through the wireless radio 190”; para 52 “…The one or more IR transceiver(s) 192 on the dry vacuuming robot 100 and corresponding transceivers on the associated peripheral device … can be configured to transfer distinct code sets, which can comprise a variety of different instructions with predefined responses.”]

As per claim 9, Scholten discloses the system, wherein the control and evaluation unit of the second floor processing device is configured to request a confirmation by the user of the second floor processing device before defining a partial area of the environment as the no-go area [see at least Scholten  para 28 “An artificial barrier system 20 can also be provided with the system 8 floor containing the robots 100, 200 within a user-defined boundary.”]

As per claim 10, Scholten discloses the system, wherein the first floor processing device has at least one detection unit selected from the group consisting of: camera, laser scanner, floor sensor for detecting a type of a surface to be processed, dirt sensor for detecting a type or a degree of contamination of the surface to be processed, sensor for determining the power of a drive motor, distance sensor, inertial sensor, time sensor, and contact sensor [see at least Scholten para 73 “…Some 

As per claim 11, Scholten discloses a method for operating a system with a first floor processing device and a second floor processing device [see at least Scholten Abstract "A floor cleaning system includes multiple autonomous floor cleaners or robots."], wherein the first floor processing device is a floor processing device guided exclusively manually by a user within the environment and/or wherein the second floor processing device is an exclusively automatically operated floor processing device [Examiner note: “or” was chosen instead of “and”; see Scholten Abstract “Abstract "A floor cleaning system includes multiple autonomous floor cleaners or robots…a first robot carries the mapping, navigation, and/or sensing system…"] wherein the second floor processing device orients and localizes itself within an environment based on an area map [see at least Scholten Abstract "A floor cleaning system includes multiple autonomous floor cleaners or robots…a first robot carries the mapping, navigation, and/or sensing system…"] comprising the following steps:
transmitting, by the second floor processing device, the area map to the first processing device [see at least Scholten para 23 "…The robots are configured to share a mapping, navigation…system. A first robot carries the mapping, navigation…, and a second robot receives information from the mapping, navigation…of the first robot."],
the first floor processing device localizing itself in the area map by using its own sensors [see at least Scholten para 73 "…some of the sensors that are provided on the deep cleaning robot 200 can be part of a positioning or localization system determining the position of the deep cleaning robot 200 relative to objects."; para 77 "The deep cleaning robot 200 can further include one or more wireless 
…transmitting, … information about the detected movement path … [and floor processing information to the second floor processing device] [see at least Scholten para 73 "…some of the sensors that are provided on the deep cleaning robot 200 can be part of a positioning or localization system determining the position of the deep cleaning robot 200 relative to objects."; para 77 "The deep cleaning robot 200 can further include one or more wireless radio(s) 290 operably coupled with the controller 228 and configured to communicate with the other devices…"]
analyzing with a control and evaluation unit of the second floor processing device the received information [see at least Scholten para 25 "…The primary robot comprises full mapping, navigation…and hardware."; para 26 "…the intelligence of a dry vacuuming robot 100 can be used to locate and identify spots and stains,..."], and
entering a no-go area into the area map which the second floor processing device is not allowed to traverse [see at least Scholten Abstract "...a second robot receives information from the mapping, navigation, and/or stain sensing system of the first robot."; para 78 "…the corresponding pairs of IR transceivers...can be configured to guide the deep cleaning robot 200...to confine the deep cleaning robot 200 within a specified area..."; para 81 "The dry vacuuming robot 100 can include the navigation system configured for guiding movement of the deep cleaning robot 200 to the stain 26 along a path that is distinct from the first path 16...It is contemplated that the deep cleaning robot 200 can be guided along a path that is distinct from the path taken by the dry vacuuming robot 100 in both time, route, starting destination, waypoints along the course, etc."].
Scholten fails to disclose …detecting with the first floor processing device a movement path of the first floor processing device during its movement… , …transmitting, on the basis of the area map, … floor processing information to the second floor processing device…, and based upon the movement path detected by the first floor processing device and/or a partial area of the environment not traversed by the movement path.  However, Grandl teaches these limitations:
…detecting with the first floor processing device a movement path of the first floor processing device during its movement… [see at least Grandl Abstract "…land maps may be efficiently generated based on field data obtained by mobile machines configured to traverse the land area...The land maps may be used to accurately and efficiently guide other mobile machines as such mobile machines traverse through or operate within the land area."], 
…transmitting, on the basis of the area map, … floor processing information to the second floor processing device… [see at least Grandl para 51 "…The communications network 20 may facilitate communications between various components of the system 10, such as between the mobile machines 12, the sensors, the mapping device 16, and/or the guidance controller 18."], and 
based upon the movement path detected by the first floor processing device [see at least Grandl  [transmit data information about the detected movement path on the basis of the area map to the second floor processing device] Abstract "…land maps may be efficiently generated based on field data obtained by mobile machines configured to traverse the land area...The land maps may be used to accurately and efficiently guide other mobile machines as such mobile machines traverse through or operate within the land area."; para 51 "...The communications network 20 may facilitate communications between various components of the system 10, such as between the mobile machines 12, the sensors 14, the mapping device 16, and/or the guidance controller 18."] and/or a partial area of the environment not traversed by the movement path [Examiner note: chose “or” rather than “and”.]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Scholten to use …detecting with the first floor processing device a movement path of the first floor processing device during its movement… , …transmitting, on the basis of the area map, … floor processing information to the second floor processing device…, and based upon the movement path detected by the first floor processing device and/or a partial area of the environment not traversed by the movement path… as disclosed in Grandl because of the benefit of effective operation and coordination of multiple autonomous vehicles [see at least Grandl Abstract.]

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3666